DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Day et al. (US 2015/0038934) and further in view of WO 00/19949.
With reference to claims 1-2 and 4, 7 and 19, Day et al. (hereinafter “Day”) discloses a sanitary napkin [0003] including a hydrophobic [0030] topsheet (12) having a plurality of apertures (20) wherein the entirety (cl. 7) of the apertures are treated with a hydrophilic treatment agent [0048], thereby permitting the land areas between apertures to remain hydrophobic [0030] (i.e., having a contact angle of more than 70o) consistent with the teachings of the Contact Angle Test Method. 
The difference between Day and claims 1-2, 4,7 and 19 is the explicit recitation that the first layer comprises at least 15% by weight of natural fibers by total weight of the layer and the explicit recitation that the topsheet has a run off of less than 20%. 


WO 00/19949 (hereinafter “Cooper”) teaches an analogous absorbent article that where the inner surface of the diaper that is in contact with the skin of the wearer includes the topsheet and other components, such as containment barriers coupled thereto (page 22, lines 4-8), includes between 5 and 100% of cotton fibers (cl. 19) as set forth on page 5, lines 25-29. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Day with at least 30% by weight of natural fibers as taught by Cooper in order to provide the user with the softness, biodegradability of a natural fiber having a lower tendency to cause allergies, irritations and rashes as taught by Cooper on page 23, lines 8-14.
With reference to claim 3, Day discloses a topsheet wherein the plurality of apertures are uniformly distributed along a first surface of the first layer as shown in figure 1. 
Regarding claim 5, Day discloses a topsheet wherein the contact angle on the land areas of the first layer after a conditioning process (i.e., treated with superhydrophobic composition) is more than 50 degrees as set forth in [0026] and [0030]. 
As to claim 6, Day discloses a topsheet wherein a width of the plurality of the apertures is at least 0.8 mm as set forth in [0047].  

As to claim 8, Day discloses a topsheet wherein the plurality of the apertures of the first layer of the topsheet have at least 4% of hydrophilic open area as set forth in [0055]. 
With reference to claim 9, Day teaches a system which combines hydrophobic/hydrophilic treatments of the liner to create a “one-way valve” which significantly reduces re-wetting as set forth in [0056]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a drainage uptake as claimed in order to drives the fluid into the absorbent layer and away from the wearer's body such that the wearer feels drier and cleaner for an overall improved performing product as taught by Day in [0056].
With reference to claim 18, Day teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Day and claim 18 is provision that the first layer includes a carrier web and of a web comprising natural fibers, with part of the web comprising the natural fibers entering the carrier web.
Cooper teaches a first layer includes a carrier web and of a web comprising natural fibers, with part of the web comprising the natural fibers entering the carrier web as set forth on page 14, lines 14-19.


It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the layer of Day via the methods taught by Cooper in order to provide the desired structure with the desired filtering and comfort properties as taught by Cooper on page 7, lines 6-13.
With reference to claim 20, Day discloses an absorbent article comprising a longitudinal centerline, a transversal centerline perpendicular to the longitudinal centerline (figure 1), the topsheet (12), a backsheet (22) and an absorbent core (16) positioned at least partially intermediate the backsheet and the topsheet as shown in figure 1. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Day et al. (US 2015/0038934) in view WO 00/19949 and further in view of Warren (US 2005/0154362).
With reference to claim 10, Day modified teaches the invention substantially as claimed as set forth in the rejection of claim 1.
Day discloses that the apertures can include various sizes as set forth in [0047].

Warren discloses a topsheet wherein a width of the plurality of the apertures is less than 1.5 mm as set forth in [0021]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the apertures of Day modified with width as taught by Warren in order to provide the beneficial purpose of providing an open passageway for more viscous fluids as taught by Warren in [0022].
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Day et al. (US 2015/0038934) in view WO 00/19949 and further in view of Curro et al. (US 4,629,643).
With reference to claim 10, Day modified teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Day and claim 11 is provision that the first layer includes a plurality of protrusions, wherein the plurality of protrusions impart a three-dimensional shape to the first layer, and wherein a plurality of the apertures are located between the plurality of the protrusions.
Curro et al. (hereinafter “Curro”) teaches a plurality of protrusions, wherein the plurality of protrusions (120,124) which impart a three-dimensional shape to the first 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the layer of Day modified with protrusions as taught by Curro in order to provide the layer with a substantially uniform soft and silky tactile impression  as taught by Curro in col. 1, lines 7-10.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over WO 00/19949 and further in view of Day et al. (US 2015/0038934).
With reference to claim 21, Cooper discloses a topsheet for use in an absorbent article having at least a first layer (page 1, lines 5-10), wherein the percentage of cotton, a hydrophilic fiber, in the topsheet can reach 100% (page 15, line 11) and wherein the cotton fibers can include as much as 100% of cotton fibers which have been subjected to a hydrophobic treatment (page 12, lines 28-30) and may also include 30% of fibers which have not been subjected to a hydrophobic treatment as set forth on page 11, lines 19-20.
Because Cooper provides the same materials subjected to the same treatment utilized for the same purpose, one would reasonably expect the article to have a run-off of less than 40%.
Alternatively, one of ordinary skill in the art at the time of the invention would have been motivated to provide the article with a run-off of less than 40% as claimed in order to provide a sheet that is dry next to the skin of the user while providing effective filtration as taught by Cooper on page 23, lines 8-14.
The difference between Cooper and claim 21 is the provision that the first layer has a plurality of apertures having contact angle of less than 70o
Day teaches a sanitary napkin [0003] including a hydrophobic [0030] topsheet (12) having a plurality of apertures (20) wherein the entirety of the apertures are treated with a hydrophilic treatment agent [0048], thereby apertures to have a contact angle of less than 70o) consistent with the teachings of the Contact Angle Test Method. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a Cooper with the apertured layer of Day in order to promote the direction of fluid into the absorbent layer and away from the wearer's body such that the wearer feels drier and cleaner for an overall improved performing product as taught by Day in [0056].
Allowable Subject Matter
Claims 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-11 and 18-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  


See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781